UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2321



NELLIE MYERS HIGGS,

                                            Plaintiff - Appellant,

          versus

DOCTOR MACINLAWYNE;     DOCTOR   DEGEN;   DAVID
CRAWFORD, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-521-R)


Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nellie Myers Higgs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief without prejudice on her 42 U.S.C. § 1983 (1988) complaint.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Higgs v. MacInlawyne, No. CA-95-521-R (W.D.
Va. June 6, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2